Case: 20-11220     Document: 00516114596          Page: 1     Date Filed: 12/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 2, 2021
                                   No. 20-11220
                                                                        Lyle W. Cayce
                                                                             Clerk
   Amon Rweyemamu Mtaza,

                                                            Petitioner—Appellant,

                                       versus

   Merrick Garland, U.S. Attorney General; Alejandro
   Mayorkas, Secretary, U.S. Department of Homeland Security; Tae D.
   Johnson, Acting Director, U.S. Immigration and Customs Enforcement,
   Acting Director, United States Immigration and Customs Enforcement; Marc
   Moore, Director, United States Immigration and Customs Enforcement Field
   Office for the Northern District of Texas,

                                                        Respondents—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:20-CV-242


   Before King, Costa, and Willett, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11220      Document: 00516114596          Page: 2   Date Filed: 12/02/2021




                                    No. 20-11220

          Federal immigration authorities detained Amon Rweyemamu Mtaza
   pending his removal. In November 2020, Mtaza filed a motion under 28
   U.S.C. § 2241 seeking temporary release. He asserted that because he suffers
   from a number of health conditions, he is especially vulnerable to COVID-19
   and his continued detention violates his right to be free from punitive
   incarceration. The district court dismissed the case for lack of jurisdiction,
   concluding that Mtaza’s claims challenged the conditions of his confinement
   and thus were not cognizable in habeas. Mtaza appealed.
          Our jurisdiction is limited to “actual, ongoing controversies between
   litigants.” Deakins v. Monaghan, 484 U.S. 193, 199 (1988). If an event occurs
   while an appeal is pending that makes it impossible for a court to grant any
   effectual relief to the prevailing party, the appeal must be dismissed. Church
   of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992). The only relief
   Mtaza seeks is release from custody. He has already received that relief. A
   search of ICE’s Online Detainee Locator System shows that Mtaza is no
   longer in custody. Consequently, Mtaza’s habeas petition and this appeal are
   moot. And because mootness resulted from the action of the government,
   which prevailed below, vacatur of the district court decision is appropriate.
   Arizonans for Official English v. Arizona, 520 U.S. 43, 72 (1997); see also Xue
   v. Holder, 354 F. App’x 596, 597 (2d Cir. 2009) (vacating jurisdictional
   dismissal once case became moot).
          We VACATE the district court judgment, DISMISS the appeal, and
   REMAND with instructions to DISMISS the petition as moot.




                                         2